EXHIBIT 10.1



EXECUTION COPY
 





 
$300,000,000
 
CONSOLIDATED COMMUNICATIONS, INC.

 


 


 
6.50% SENIOR NOTES DUE 2022

 

 
 
PURCHASE AGREEMENT
 


 


 


 
June 3, 2015

 
 
 

--------------------------------------------------------------------------------

 
June 3, 2015
 
Morgan Stanley & Co. LLC
As Representative of the Initial Purchasers


c/o           Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036


Ladies and Gentlemen:
 
Consolidated Communications, Inc., an Illinois corporation (the “Company”),
proposes to issue and sell to the several purchasers named in Schedule I hereto
(the “Initial Purchasers”) $300,000,000 aggregate principal amount of its 6.50%
Senior Notes due 2022 (the “Notes”) to be issued pursuant to the provisions of
an indenture dated as of September 18, 2014 (the “Original Indenture”), as
supplemented by the first supplemental indenture dated as of October 16, 2014
(the “First Supplemental Indenture” and the Original Indenture, as supplemented
by the First Supplemental Indenture and that certain second supplemental
indenture dated as of November 14, 2014, the “Existing Indenture”) and as
further supplemented by a third supplemental indenture to be dated as of the
Closing Date (as defined in Section 4) (the “Third Supplemental Indenture” and
the Existing Indenture, as supplemented by the Third Supplemental Indenture, the
“Indenture”) between the Company, as successor by way of merger to Consolidated
Communications Finance II Co. (the “Initial Issuer”), Wells Fargo Bank, National
Association, as trustee (the “Trustee”) and the Guarantors (as defined
below).  Morgan Stanley & Co. LLC has agreed to act as the representative of the
several Initial Purchasers (the “Representative”) in connection with the
offering and sale of the Securities (as defined below).
 
The Initial Issuer previously issued $200,000,000 aggregate principal amount of
its 6.50% Senior Notes due 2022 on September 18, 2014 (the “Existing Notes”) and
the Company, as successor by way of merger to the Initial Issuer, assumed all
obligations of the Initial Issuer under the Existing Notes and the Original
Indenture pursuant to the First Supplemental Indenture. The Notes constitute
“Additional Notes” under the Indenture. Except as otherwise disclosed in the
Offering Memorandum (as defined below), the Notes will have terms identical to
the Existing Notes and will form a single series with the Existing Notes for all
purposes under the Indenture.
 
The Notes and the Exchange Notes (as defined below) shall be fully and
unconditionally guaranteed (the “Guarantees”) on a senior unsecured basis,
jointly and severally, by (i) Consolidated Communications Holdings, Inc., a
Delaware corporation (“Parent”), the parent of the Company, and (ii) the
guarantors named in Schedule II hereto (the “SubsidiaryGuarantors” and, together
with Parent, the “Guarantors”); provided that such Guarantee by Parent shall
only be a guarantee of the due and punctual payment of the principal of,
premium, if any, and Additional Interest, if any, and interest on the Notes and
the Exchange Notes, whether at maturity, by acceleration, redemption or
otherwise.  Parent shall not be subject to any of the covenants in the Indenture
that restrict the Guarantors.  The Notes and the Guarantees thereof are herein
collectively referred to as the “Securities” and the Exchange Notes and the
Exchange Guarantees (as defined below) are herein collectively referred to as
the “Exchange Securities.”
 
The Securities will be offered without being registered under the Securities Act
of 1933, as amended (the “Securities Act”), to qualified institutional buyers in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act or in offshore transactions in reliance on Regulation S
(“Regulation S”) under the Securities Act (such purchasers collectively, the
“Subsequent Purchasers”).
 
 
 

--------------------------------------------------------------------------------

 
The Initial Purchasers and their direct and indirect transferees will be
entitled to the benefits of a registration rights agreement to be dated as of
the Closing Date among the Company, the Guarantors and the Initial Purchasers
(the “Registration Rights Agreement”).  Pursuant to the Registration Rights
Agreement, the Company will agree to file with the Securities and Exchange
Commission (the “Commission”) under the circumstances set forth therein, a
registration statement under the Securities Act relating to the Notes and the
Guarantors’ exchange Guarantees to be offered in exchange for the Notes (the
Notes, as so exchanged, the “Exchange Notes”) and the Guarantees (the
Guarantees, as so exchanged, the “Exchange Guarantees”).  Such portion of the
offering is referred to as the “Exchange Offer.”
 
In connection with the sale of the Securities, the Company and the Guarantors
have prepared a preliminary offering memorandum dated June 3, 2015 (the
“Preliminary Memorandum”) and will prepare a final offering memorandum (the
“Final Memorandum”), in each case, including a description of the terms of the
Securities, the terms of the offering and a description of the Company and the
Guarantors.  For purposes of this Agreement, “Additional Written Offering
Communication” means any written communication (as defined in Rule 405 under the
Securities Act) that constitutes an offer to sell or a solicitation of an offer
to buy the Securities other than the Preliminary Memorandum or the Final
Memorandum; and “Time of Sale Memorandum” means the Preliminary Memorandum
together with the Additional Written Offering Communications, if any, each
identified in Schedule III hereto.  As used herein, the terms “Preliminary
Memorandum,” “Time of Sale Memorandum” and “Final Memorandum” shall include the
documents, if any, incorporated by reference therein on the date hereof except
for portions of such documents specifically excluded from the Preliminary
Memorandum, Time of Sale Memorandum or the Final Memorandum.  The terms
“supplement”, “amendment” and “amend” as used herein with respect to the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
Additional Written Offering Communication shall include all documents
subsequently filed by the Company with the Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that are deemed to be incorporated by reference
therein.  As used herein, the term “Time of Sale” means 5:48 p.m., New York City
time, on the date of this Agreement and the term “Transaction Documents” means
this Agreement, the Notes, the Exchange Notes, the Guarantees, the Exchange
Guarantees, the Indenture and the Registration Rights Agreement.
 
1.      Representations and Warranties.  The Company and each Guarantor, jointly
and severally, represent and warrant to, and agree with each Initial Purchaser
that:
 
(a)      (i) Each document, if any, filed or to be filed pursuant to the
Exchange Act and incorporated by reference in the Preliminary Memorandum, the
Time of Sale Memorandum or the Final Memorandum complied or will comply when so
filed in all material respects with the Exchange Act and the applicable rules
and regulations of the Commission thereunder; (ii) as of the Time of Sale and at
the Closing Date, the Time of Sale Memorandum, as then amended or supplemented
by the Company, if applicable, does not and will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and (iii) the Preliminary Memorandum, as of its date, did
not contain and the Final Memorandum, in the form used by the Initial Purchasers
to confirm sales and on the Closing Date, will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties set forth
in this paragraph do not apply to statements or omissions in the Preliminary
Memorandum, the Time of Sale Memorandum or the Final Memorandum based upon
information relating to the Initial Purchasers furnished to the Company in
writing by the Representative expressly for use therein.
 
 
2

--------------------------------------------------------------------------------

 
(b)      Except for the Additional Written Offering Communications, if any,
identified in Schedule III hereto, and electronic road shows, if any, furnished
to you before first use, the Company has not prepared, authorized, approved,
used or referred to, and will not, without your prior consent, prepare, use or
refer to, any Additional Written Offering Communication.  No Additional Written
Offering Communications or electronic road show shall conflict with the
information contained or incorporated by reference in the Time of Sale
Memorandum or Final Memorandum, and no Additional Written Offering
Communications when taken together with the Time of Sale Memorandum will, as of
the Time of Sale, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Additional Written Offering Communications and
the Time of Sale Memorandum based upon information relating to the Initial
Purchasers furnished to the Company in writing by the Representative expressly
for use therein.
 
(c)      Parent and the Company have each been duly incorporated, are validly
existing as corporations in good standing under the laws of the jurisdiction of
their incorporation, have the corporate power and authority to own their
property and to conduct their business as described in the Time of Sale
Memorandum and the Final Memorandum and are duly qualified to transact business
and are in good standing in each jurisdiction in which the conduct of their
business or their ownership or leasing of property requires such qualification,
except to the extent that the failure to be so qualified or be in good standing
would not have a material adverse effect on the Company and its subsidiaries,
taken as a whole.
 
(d)      Each subsidiary of the Company has been duly incorporated, organized or
formed, as applicable, is validly existing as a corporation, limited liability
company or limited partnership, as applicable, in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable, has the power and authority (corporate or otherwise) to own its
property and to conduct its business as described in the Time of Sale Memorandum
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a material adverse effect
on the Company and its subsidiaries, taken as a whole; all of the issued shares
of capital stock of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
by the Company, free and clear of all liens, encumbrances, equities or claims.
 
(e)      This Agreement has been duly authorized, executed and delivered by the
Company and each Guarantor.
 
(f)      The Existing Indenture has been duly authorized, executed and delivered
by the Company and each Guarantor and constitutes a valid and binding agreement
of the Company and each Guarantor, enforceable against the Company and each
Guarantor in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity) (collectively, the “Enforcement Limitations”);
the Third Supplemental Indenture has been duly and validly authorized by the
Company and each Guarantor, on the Closing Date, will have been duly executed
and delivered by the Company and each Guarantor and assuming due authorization,
execution and delivery by the Trustee, it will constitute the valid and binding
agreement of the Company and each Guarantor, enforceable against the Company and
each Guarantor in accordance with its terms, subject to the Enforcement
Limitations and, with respect to the Guarantees provided by Consolidated
Communications of Pennsylvania Company, LLC  and Consolidated Communications of
Enterprise Services, Inc. (collectively, the “Specified Guararantors”), receipt
of an order of the Pennsylvania Public Utility Commission (the “PAPUC”)
registering such Guarantees. The Existing Indenture meets and when the Third
Supplemental Indenture will be executed and delivered by the Company, each
Guarantor and the Trustee, the Indenture will meet the requirements for
qualification under the Trust Indenture Act of 1939, as amended, and the rules
and regulations of the Commission thereunder (collectively, the “TIA”).
 
 
3

--------------------------------------------------------------------------------

 
(g)      The Notes have been duly authorized by the Company and, when executed
by the Company and authenticated in accordance with the provisions of the
Indenture and delivered to and paid for by the Initial Purchasers in accordance
with the terms of this Agreement, will be valid and binding obligations of the
Company, enforceable in accordance with their terms, subject to the Enforcement
Limitations, and will be entitled to the benefits of the Indenture pursuant to
which such Notes are to be issued and the Registration Rights Agreement; and on
the Closing Date, the Exchange Notes will have been duly authorized and, when
executed and authenticated in accordance with the provisions of the Indenture,
the Registration Rights Agreement and the Exchange Offer, will be valid and
binding obligations of the Company, enforceable in accordance with their terms,
subject to the Enforcement Limitations, and will be entitled to the benefits of
the Indenture and the Registration Rights Agreement pursuant to which such
Exchange Securities are to be issued.
 
(h)      The Registration Rights Agreement has been duly authorized by the
Company and each Guarantor, on the Closing Date will have been duly executed and
delivered by the Company and each Guarantor and assuming due authorization,
execution and delivery by the Initial Purchasers, will be a valid and binding
agreement of the Company and each Guarantor, enforceable against the Company and
each Guarantor in accordance with its terms, subject to the Enforcement
Limitations and except as rights to indemnification and contribution under the
Registration Rights Agreement may be limited under applicable law; and when
executed and delivered, the Transaction Documents will conform in all material
respects to the descriptions thereof in the Time of Sale Memorandum and the
Final Memorandum.
 
(i)      The statements set forth in each of the Time of Sale Memorandum and the
Final Memorandum under the caption “Description of the Notes,” insofar as they
purport to constitute a summary of the terms of the Securities and under the
captions “Certain United States Federal Income and Estate Tax Considerations,”
“Description of Other Indebtedness,” “Exchange Offer and Registration Rights
Agreement,” “Certain Relationships and Related Party Transactions” and “Plan of
Distribution,” insofar as they purport to summarize the provisions of the laws
and documents referred to therein, are accurate and fair summaries of such legal
matters, agreements, documents and proceedings.
 
(j)      None of the Company, the Guarantors or their respective subsidiaries is
(i) in violation of its charter or by-laws (or other organizational documents)
(ii) in default, and no event has occurred which, with notice or lapse of time
or both, would constitute such a default, in the due performance or observance
of any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which it is a party or
by which it is bound or to which any of its property or assets is subject or
(iii) in violation of any law, ordinance, governmental rule, regulation or court
decree to which it or its property or assets may be subject, except, in the case
of clauses (ii) and (iii) above, for any such default or violation that,
individually or in the aggregate, would not have a material adverse effect on
the Company and its subsidiaries, taken as a whole.
 
 
4

--------------------------------------------------------------------------------

 
(k)      The execution and delivery by the Company and each Guarantor of the
Transaction Documents, as applicable, the performance by the Company and each
Guarantor of its obligations under the Transaction Documents, as applicable, the
issuance and delivery of the Securities and the Exchange Securities and the
consummation of the transactions contemplated hereby and thereby and by the Time
of Sale Memorandum, will not contravene (i) any provision of applicable law,
(ii) the certificate of incorporation or by-laws (or other organizational
documents) of the Company or any Guarantor, (iii) any agreement or other
instrument binding upon the Company, the Guarantors or any of their respective
subsidiaries that is material to the Company and its subsidiaries, taken as a
whole, or (iv) any material judgment, order or decree of any governmental body,
agency or court having jurisdiction over the Company, any Guarantor or any of
their respective subsidiaries; and no material consent, approval, authorization
or order of, or qualification with, any governmental body or agency is required
for the performance by the Company or any Guarantor of its obligations under the
Transaction Documents or the issuance and delivery of the Securities and the
Exchange Securities and the consummation of the transactions contemplated hereby
and thereby and by the Time of Sale Memorandum, except (x) that the Guarantees
by the Specified Guarantors are required to be registered by the PAPUC and (y)
such as may be required by the securities or Blue Sky laws of the various states
in connection with the offer and sale of the Securities and by Federal and state
securities laws with respect to the obligations under the Registration Rights
Agreement.
 
(l)      There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business, prospects or operations of the Company
and its subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum provided to prospective purchasers of the Securities.
 
(m)     Other than proceedings accurately described in all material respects in
the Time of Sale Memorandum, there are no legal or governmental proceedings
pending or threatened to which the Company or any of its subsidiaries is a party
or to which any of the properties of the Company or any of its subsidiaries is
subject that would have a material adverse effect on the Company and its
subsidiaries, taken as a whole, or on the power or ability of the Company or any
Guarantor to perform their obligations under the Transaction Documents or to
consummate the transactions contemplated hereby and thereby and by the Time of
Sale Memorandum.
 
(n)      Ernst & Young LLP, who has expressed its opinion with respect to the
financial statements (which term as used in this Agreement includes the related
schedules and notes thereto) of Parent and its wholly-owned subsidiaries,
included or incorporated by reference in the Time of Sale Memorandum and the
Final Memorandum, were at the relevant time independent registered public
accountants with respect to Parent as required by the Securities Act and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); Moss Adams
LLP, who has expressed its opinion with respect to certain financial statements
(which term as used in this Agreement includes the related schedules and notes
thereto) of Enventis Corporation (“Enventis”), a wholly owned subsidiary of the
Company, and its wholly-owned subsidiaries, included or incorporated by
reference in the Time of Sale Memorandum and the Final Memorandum, were at the
relevant time independent registered public accountants with respect to Enventis
as required by the Securities Act and the Exchange Act.
 
 
5

--------------------------------------------------------------------------------

 
(o)      The historical financial statements included or incorporated by
reference in the Time of Sale Memorandum and Final Memorandum present fairly in
all material respects the consolidated financial position of each of Parent and
Enventis (including their respective subsidiaries), as of and at the dates
indicated and their results of operations and cash flows for the periods
specified on the basis stated therein.  Such financial statements comply as to
form with the applicable accounting requirements of the Securities Act and have
been prepared in conformity with generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as may be expressly stated in the related notes thereto.  The historical
financial data incorporated by reference or set forth in the Time of Sale
Memorandum and Final Memorandum under the captions “Summary – Summary Historical
Financial and Operating Data,” “Selected Historical Consolidated Financial
Information of Consolidated Communications Holdings, Inc.,” and elsewhere in the
Time of Sale Memorandum and Final Memorandum fairly present the information set
forth therein on a basis consistent with that of the audited financial
statements contained or incorporated by reference in the Time of Sale Memorandum
and Final Memorandum.  The statistical and market-related data and
forward-looking statements included or incorporated by reference in the Time of
Sale Memorandum and Final Memorandum are based on sources that the Company and
its subsidiaries believe to be reliable and accurate in all material respects
and management’s estimates presented therein represent their good faith
estimates that are made on the basis of data derived from such sources.
 
(p)      Each of the Company, the Guarantors and their respective subsidiaries
own, possess, license or have other rights to use, all material patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of their respective businesses as now
conducted, and none of the Company or the Guarantors have reason to believe that
the conduct of its or its subsidiaries’ respective businesses will conflict in
any material respect with, and has not received any notice of any claim of
conflict with, any such rights of other parties except as would not reasonably
be expected to have a material adverse effect on the Company and its
subsidiaries, taken as a whole.
 
(q)      Each of the Company, the Guarantors and their respective subsidiaries
possess such valid and current licenses, certificates, authorizations,
registrations or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct their respective businesses
as described in the Time of Sale Memorandum and the Final Memorandum, except as
would not have a material adverse effect on the Company and its subsidiaries
taken as a whole, and none of the Company, the Guarantors or their respective
subsidiaries have received any notice of proceedings relating to the revocation,
modification or non-renewal of, or non-compliance with, any such license,
certificate, authorization or permit which, individually or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would have a material
adverse effect on the Company and its subsidiaries, taken as a whole.  The
Company and the Guarantors and their respective subsidiaries have obtained all
consents, approvals, authorizations, orders, or qualifications from, and filed
notice with the appropriate state, federal or foreign regulatory agencies or
bodies necessary to complete the transactions contemplated by this Agreement,
except that the Guarantees to be provided by the Specified Guarantors are
required to be registered by the PAPUC.
 
 
6

--------------------------------------------------------------------------------

 
(r)      Each of the Company, the Guarantors and their respective subsidiaries
1. are in compliance with any and all applicable foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), 2. have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and 3. are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.  There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a material adverse effect on the Company and its subsidiaries,
taken as a whole.
 
(s)      Each of the Company, the Guarantors and their respective subsidiaries
have filed all necessary federal, state, local and foreign income and franchise
tax returns in a timely manner and have paid all taxes required to be paid by
any of them and, if due and payable, any related or similar assessment, fine or
penalty levied against any of them, except for (i) any taxes, assessments, fines
or penalties being contested in good faith, (ii) those tax returns for which
extensions have been properly filed, (iii) as set forth in the Time of Sale
Memorandum or the Final Memorandum, and (iv) as would not reasonably be
expected, individually or in the aggregate, to have a material adverse effect on
the Company or any of its subsidiaries.  Parent has made appropriate provisions
in the financial statements referred to in Section 1(o) above in respect of all
material federal, state, local and foreign income and franchise taxes for all
current or prior periods as to which the tax liability of Parent or any of its
consolidated subsidiaries has not been finally determined.
 
(t)      Each of the Company, the Guarantors and their respective subsidiaries
have insurance coverage in such amounts and with such deductibles and covering
such risks that the respective entities reasonably consider are adequate to
protect each of the Company, the Guarantors and their respective subsidiaries,
and customary for the conduct of their respective businesses, including, but not
limited to, policies covering business interruptions and real and personal
property owned or leased by such parties against theft, damage, destruction,
acts of vandalism and earthquakes.  All material policies of insurance and
fidelity or surety bonds insuring such parties or their respective businesses,
assets, employees, officers and directors are in full force and effect.  To
their knowledge, each of the Company, the Guarantors and their respective
subsidiaries are in compliance with the terms of such policies and instruments
in all material respects; and there are no material claims by any of such
parties under any such policy or instrument as to which any insurance company is
denying liability or defending under a reservation of rights clause; and none of
the Company, the Guarantors or their respective subsidiaries have been refused
any insurance coverage sought or applied for.  Each of the Company, the
Guarantors and their respective subsidiaries have no reason to believe that they
or any subsidiary will not be able (i) to renew their existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
as may be necessary or appropriate to conduct their business as now conducted
and at a cost that would not have a material adverse effect on the Company and
its subsidiaries, taken as a whole.
 
(u)      None of the Company or any Guarantor has taken or will take, directly
or indirectly, any action designed to or that could be reasonably expected to
cause or result in stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Securities.
 
 
7

--------------------------------------------------------------------------------

 
(v)      None of the Company or any Guarantor is, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Final Memorandum will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.
 
(w)     Parent and the Company maintain a system of internal accounting controls
that is in compliance with the Sarbanes-Oxley Act of 2002 and that is sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and, since the end of Parent’s most recent audited
fiscal year, there has been (a) no material weakness in Parent’s internal
control over financial reporting (whether or not remediated) and (b) no
significant changes in Parent’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, Parent’s
internal control over financial reporting.
 
(x)      Parent has established and maintains disclosure controls and procedures
designed to provide reasonable assurances that material information relating to
Parent and its subsidiaries is made known to the chief executive officer and
chief financial officer of Parent by others within Parent or any of its
subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; Parent’s auditors and the Board of
Directors of Parent have been advised of: (i) any significant deficiencies or
material weaknesses in the design or operation of internal controls which could
adversely affect Parent’s ability to record, process, summarize, and report
financial data; and (ii) any fraud, whether or not material, that involves
management or other employees who have a role in Parent’s internal controls; and
since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.
 
(y)      Each of the Company and the Guarantors and any “employee benefit plan”
(as defined under the Employee Retirement Income Security Act of 1974 (as
amended, “ERISA,” which term, as used herein, includes the regulations and
published interpretations thereunder) established or maintained by the Company,
any Guarantor, their respective subsidiaries or their ERISA Affiliates (as
defined below) are in compliance in all material respects with ERISA, except as
would not reasonably be expected to have a material adverse effect on the
Company and its subsidiaries, taken as a whole.  “ERISA Affiliate” means, with
respect to the Company, the Guarantors or a subsidiary of any of the foregoing,
any member of any group of organizations described in Section 414 of the
Internal Revenue Code of 1986 (as amended, the “Code,” which term, as used
herein, includes the regulations and published interpretations thereunder) of
which the Company, such Guarantor or such subsidiary is a member.  No
“reportable event” (as defined under ERISA) has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” established or
maintained by the Company, any Guarantor, their respective subsidiaries or any
of their ERISA Affiliates.  No “employee benefit plan” established or maintained
by the Company, any Guarantor, their respective subsidiaries or any of their
ERISA Affiliates, if such “employee benefit plan” were terminated, would have
any material “amount of unfunded benefit liabilities” (as defined under
ERISA).  None of the Company, any Guarantor, their respective subsidiaries nor
any of their ERISA Affiliates has incurred or reasonably expects to incur any
material liability under (i) Title IV of ERISA with respect to termination of,
or withdrawal from, any “employee benefit plan” or (ii) Sections 412, 4971, 4975
or 4980B of the Code.  Each “employee benefit plan” established or maintained by
the Company, any Guarantor, their respective subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401 of the Code is so
qualified and nothing has occurred, whether by action or failure to act, which
would cause the loss of such qualification.
 
 
8

--------------------------------------------------------------------------------

 
(z)      No labor problem or dispute with the employees of the Company, any
Guarantor or their respective subsidiaries exists or, to the knowledge of the
Company or any Guarantor, is threatened or imminent, which would have a material
adverse effect on the Company and its subsidiaries, taken as a whole.
 
(aa)    Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent (other than the Initial Purchasers, as to whom no
representation or warranty is made), (i) sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any security (as defined in
the Securities Act) which is or will be integrated with the sale of the
Securities in a manner that would require the registration under the Securities
Act of the Securities or (ii) offered, solicited offers to buy or sold the
Securities by any form of general solicitation or general advertising (as those
terms are used in Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act.
 
(bb)     None of the Company, its Affiliates or any person acting on its or
their behalf (other than the Initial Purchasers, as to whom no representation or
warranty is made) has engaged or will engage in any directed selling efforts
(within the meaning of Regulation S) with respect to the Securities and the
Company and its Affiliates and any person acting on its or their behalf have
complied and will comply with the offering restrictions requirement of
Regulation S.
 
(cc)      Subject to compliance by the Initial Purchasers with the
representations and warranties in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement to register the Securities under the Securities Act or to qualify the
Indenture under the TIA.
 
(dd)      The Securities satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.
 
(ee)      None of the Company, the Guarantors nor any of their respective
subsidiaries or affiliates, nor any director, officer, or employee, nor, to the
Company’s or any Guarantor’s knowledge, any agent or representative of the
Company, any Guarantor or of any of their respective subsidiaries or affiliates,
has taken or will take any action in furtherance of an offer, payment, promise
to pay, or authorization or approval of the payment or giving of money,
property, gifts or anything else of value, directly or indirectly, to any
“government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) to influence official action or secure an improper advantage in
violation of applicable anti-corruption laws; and the Company, the Guarantors
and their respective subsidiaries and affiliates have conducted their businesses
in compliance with applicable anti-corruption laws and have instituted and
maintain and will continue to maintain policies and procedures designed to
promote and achieve compliance with such laws and with the representation and
warranty contained herein.
 
 
9

--------------------------------------------------------------------------------

 
(ff)      The operations of the Company, the Guarantors and their respective
subsidiaries are and have been conducted at all times in material compliance
with all applicable financial recordkeeping and reporting requirements,
including those of the Bank Secrecy Act, as amended by Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable
anti-money laundering statutes of jurisdictions where the Company and its
subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company, the
Guarantors nor any of their respective subsidiaries with respect to the
Anti-Money Laundering Laws is pending or, to the best knowledge of the Company
or the Guarantors, threatened.
 
(gg)      (i)  None of the Company, any Guarantor nor any of their respective
subsidiaries, nor any director, officer, or employee thereof, nor, to the
Company’s or any Guarantor’s knowledge, any agent, affiliate or representative
of the Company, any Guarantor or any of their respective subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is:
 
(A)      the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor
 
(B)      located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, the Crimea Region, Cuba,
Iran, North Korea, Sudan and Syria).
 
(ii)      None of the Company or any Guarantor will, directly or indirectly, use
the proceeds of the offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person:
 
(A)     to fund or facilitate any activities or business of or with any Person
or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or
 
(B)      in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
 
(iii)           For the past five years, the Company, the Guarantors and their
respective subsidiaries have not knowingly engaged in, are not now knowingly
engaged in, and will not engage in, any dealings or transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.
 
(hh)      There is no broker, finder or other party that is entitled to receive
from the Company or any Guarantor any brokerage or finder’s fee or other similar
payment as a result of any transactions contemplated by this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
(ii)      The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum fairly presents the information called
for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.
 
2.      Agreements to Sell and Purchase.  The Company hereby agrees to sell to
the Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Securities set forth in Schedule I
hereto opposite its name at a purchase price of 97.01% of the principal amount
thereof (the “Purchase Price”) plus accrued interest from April 1, 2015 to the
Closing Date.  As compensation for the services rendered by the Initial
Purchasers to the Company in respect of the issuance and sale of the Securities,
the Company agrees to pay the Initial Purchasers a commission in the amount of
1.25% of the aggregate principal amount of the Securities, which commission
shall be payable on the Closing Date.
 
3.      Terms of Offering.  You have advised the Company that the Initial
Purchasers will make an offering of the Notes purchased by the Initial
Purchasers hereunder as soon as practicable after this Agreement is entered into
as in the Initial Purchasers’ judgment is advisable.
 
4.      Payment and Delivery.  Payment for the Securities shall be made to the
Company in Federal or other funds immediately available in the City of New York
against delivery of such Securities for the respective accounts of the several
Initial Purchasers at the offices of Shearman & Sterling LLP, 599 Lexington
Avenue, New York, New York 10022 (or such other place as may be agreed to by the
Company and the Representative) at 9:00 a.m., New York City time, on June 8,
2015, or at such other time on the same or such other date, not later than June
15, 2015, as shall be designated in writing by the Representative.  The time and
date of such payment are hereinafter referred to as the “Closing Date.”
 
The Securities shall be in definitive form or global form, as specified by the
Representative, and registered in such names and in such denominations as the
Representative shall request in writing not later than one full business day
prior to the Closing Date.  The Securities shall be delivered to the
Representative on the Closing Date for the respective accounts of the Initial
Purchasers, with any transfer taxes payable in connection with the transfer of
the Securities to the Initial Purchasers duly paid, against payment of the
Purchase Price therefor plus accrued interest, if any, to the date of payment
and delivery.
 
5.      Conditions to the Initial Purchasers’ Obligations.  The several
obligations of the Initial Purchasers to purchase and pay for the Securities on
the Closing Date are subject to the following conditions:
 
(a)      Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date:
 
(i)      there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the securities of the Company or any
of its subsidiaries or in the rating outlook for the Company by any “nationally
recognized statistical rating organization,” as such term is defined in Section
3(a)(62) of the Exchange Act; and
 
(ii)      there shall not have occurred any change, or any development involving
a prospective change, in the condition, financial or otherwise, or in the
earnings, business, prospects or operations of the Company and its subsidiaries,
taken as a whole, from that set forth in the Time of Sale Memorandum as of the
date of this Agreement provided to the prospective purchasers of the Securities
that, in the Representative’s judgment, is material and adverse and that makes
it, in the Representative’s judgment, impracticable to market the Securities on
the terms and in the manner contemplated in the Time of Sale Memorandum.
 
 
11

--------------------------------------------------------------------------------

 
(b)      The Initial Purchasers shall have received on the Closing Date
certificates from each of the Company and each Guarantor, dated the Closing Date
and signed by an executive officer of each of the Company and such Guarantor, as
applicable, to the effect set forth in Section 5(a)(i) and to the effect that
the representations and warranties of the Company or such Guarantor contained in
this Agreement were true and correct as of the Time of Sale and are true and
correct as of the Closing Date and that the Company or such Guarantor has
complied with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date.
 
(c)      The Initial Purchasers shall have received on the Closing Date an
opinion of Schiff Hardin LLP, outside counsel for the Company and the
Guarantors, dated the Closing Date, to the effect set forth in Exhibit A.  Such
opinion shall be rendered to the Initial Purchasers at the request of the
Company and shall so state therein.
 
(d)      The Initial Purchasers shall have received on the Closing Date an
opinion of Morgan, Lewis & Bockius LLP, outside regulatory counsel for the
Company and the Guarantors, dated the Closing Date, to the effect set forth in
Exhibit B.  Such opinion shall be rendered to the Initial Purchasers at the
request of the Company and shall so state therein.
 
(e)      The Initial Purchasers shall have received on the Closing Date an
opinion of Thomas, Niesen & Thomas LLC, outside Pennsylvania regulatory counsel
for the Company, Consolidated Communications of Pennsylvania, LLC and
Consolidated Communications Enterprise Services Inc., dated the Closing Date, to
the effect set forth in Exhibit C.  Such opinion shall be rendered to the
Initial Purchasers at the request of the Company and shall so state therein.
 
(f)      The Initial Purchasers shall have received on the Closing Date an
opinion of Naman, Howell, Smith & Lee, PLLC, outside counsel for Consolidated
Communications of Texas Company, Consolidated Communications of Fort Bend
Company and Consolidated Communications Services Company, dated the Closing
Date, to the effect set forth in Exhibit D.  Such opinion shall be rendered to
the Initial Purchasers at the request of the Company and shall so state therein.
 
(g)      The Initial Purchasers shall have received on the Closing Date an
opinion of Cooper, White & Cooper LLP, outside California regulatory counsel for
the Company and the Guarantors, dated the Closing Date, to the effect set forth
in Exhibit E.  Such opinion shall be rendered to the Initial Purchasers at the
request of the Company and shall so state therein.
 
(h)      The Initial Purchasers shall have received on the Closing Date an
opinion of Shearman & Sterling LLP, counsel for the Initial Purchasers, dated
the Closing Date.
 
(i)      The Initial Purchasers shall have received on each of the date hereof
and the Closing Date a letter, dated the date hereof and the Closing Date,
respectively, in form and substance satisfactory to the Initial Purchasers, from
Ernst & Young LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to Parent’s financial statements and certain financial
information of Parent contained or incorporated by reference in the Time of Sale
Memorandum and the Final Memorandum; provided that the letter delivered on the
Closing Date shall use a “cut-off date” no more than three business days prior
to the Closing Date.
 
 
12

--------------------------------------------------------------------------------

 
(j)      The Initial Purchasers shall have received on each of the date hereof
and the Closing Date a letter, dated the date hereof and the Closing Date,
respectively, in form and substance satisfactory to the Initial Purchasers, from
Moss Adams LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to Enventis’ financial statements and certain
financial information of Enventis contained or incorporated by reference in the
Time of Sale Memorandum and the Final Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off date” no more than three
business days prior to the Closing Date.
 
(k)      The Company, each Guarantor and the Trustee shall have executed and
delivered the Third Supplemental Indenture, and the Initial Purchasers shall
have received a copy thereof.
 
(l)      The Company and each Guarantor shall have executed and delivered a
Registration Rights Agreement in form and substance reasonably satisfactory to
the Representative, including all of the provisions described in the Time of
Sale Memorandum and such other provisions as are customary for registration
rights agreements in similar transactions.
 
(m)     The Company shall have taken all action required to be taken by it for
the Securities to be eligible for clearance and settlement through DTC, it being
understood that the Initial Purchasers shall obtain relevant CUSIP numbers for
the Notes.
 
(n)      The Initial Purchasers shall have received on the Closing Date
certificates, dated the Closing Date, executed by the Secretary of the Company
and each Guarantor, certifying such customary matters as the Initial Purchasers
may reasonably request.
 
(o)      The Initial Purchasers shall have received on the Closing Date
certificates evidencing (i) the existence or good standing of the Company and
each Guarantor issued by the Secretary of State (or applicable office) of the
jurisdiction in which the Company or such Guarantor is organized as of a date
within five business days prior to the Time of Sale and (ii) the qualification
of the Company and each Guarantor as a foreign corporation in good standing
issued by the Secretary of State (or applicable office) of each of the
jurisdictions in which the Company or such Guarantor operates as of a date
within five business days prior to the Time of Sale, in each case with an
electronic mail bring down on the Closing Date.
 
(p)      On or prior to the Closing Date, the Company and the Guarantors shall
have furnished to the Initial Purchasers such further certificates and documents
as the Initial Purchasers may reasonably request.
 
6.      Covenants of the Company and the Guarantors.  The Company and the
Guarantors covenant with each Initial Purchaser as follows:
 
(a)      To furnish to you in New York City, without charge, prior to 10:00 a.m.
New York City time on the second business day next succeeding the date of this
Agreement and during the period mentioned in Section 6(d) or (e), as many copies
of the Time of Sale Memorandum, the Final Memorandum, any documents incorporated
by reference therein and any supplements and amendments thereto as you may
reasonably request.
 
 
13

--------------------------------------------------------------------------------

 
(b)      Before amending or supplementing the Preliminary Memorandum, the Time
of Sale Memorandum or the Final Memorandum, to furnish to you a copy of each
such proposed amendment or supplement and not to use any such proposed amendment
or supplement to which you reasonably object.
 
(c)      To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company or any Guarantor and not to use or refer to any proposed Additional
Written Offering Communication to which you reasonably object.
 
(d)      If the Time of Sale Memorandum is being used to solicit offers to buy
the Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a Subsequent Purchaser, be misleading or so that
the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.
 
(e)      If, during such period after the date hereof and prior to the date on
which all of the Securities shall have been sold by the Initial Purchasers, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Memorandum in order to make the statements
therein, in the light of the circumstances when the Final Memorandum is
delivered to a purchaser, not misleading, or if, in the opinion of counsel for
the Initial Purchasers, it is necessary to amend or supplement the Final
Memorandum to comply with applicable law, forthwith to prepare and furnish, at
its own expense, to the Initial Purchasers, either amendments or supplements to
the Final Memorandum so that the statements in the Final Memorandum as so
amended or supplemented will not, in the light of the circumstances when the
Final Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.
 
(f)      To use their reasonable best efforts to arrange for the qualification
of the Securities for sale and the determination of their eligibility for
investment under the laws of such jurisdictions in the United States as you
shall reasonably designate and will continue such qualifications in effect so
long as required for the resale of the Securities by the Initial Purchasers;
provided that the Company and the Guarantors will not be required to qualify as
a foreign corporation or as a dealer in securities or to take any action that
would subject them to general service of process in any such jurisdiction or
where they would be subject to taxation as a foreign corporation.
 
 
14

--------------------------------------------------------------------------------

 
(g)      Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: 4. the fees, disbursements and expenses of the counsel to the Company
and the Guarantors, the accountants of the Company, the Guarantors and Enventis
in connection with the issuance and sale of the Securities and all other fees or
expenses in connection with the preparation of the Preliminary Memorandum, the
Time of Sale Memorandum, the Final Memorandum, any Additional Written Offering
Communication prepared by or on behalf of, used by, or referred to by the
Company or any Guarantor and any amendments and supplements to any of the
foregoing, including all printing costs associated therewith, and the delivering
of copies thereof to the Initial Purchasers, in the quantities herein above
specified, 5. all costs and expenses related to the transfer and delivery of the
Securities to the Initial Purchasers, including any transfer or other taxes
payable thereon, 6. the cost of printing or producing any Blue Sky or legal
investment memorandum in connection with the offer and sale of the Securities
under state securities laws and all expenses in connection with the
qualification of the Securities for offer and sale under state securities laws
as provided in Section 6(f) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Initial Purchasers in connection with
such qualification and in connection with the Blue Sky or legal investment
memorandum, 7. any fees charged by rating agencies for the rating of the
Securities, 8. the costs and charges of the Trustee and any transfer agent,
registrar or depositary, 9. the cost of the preparation, issuance and delivery
of the Securities, including the fees and expenses, if any, incurred in
connection with the admission of the Securities for trading in any appropriate
market system, 10. the costs and expenses of the Company or the Guarantors
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Securities, including, without
limitation, expenses associated with the preparation or dissemination of any
electronic road show, expenses associated with production of road show slides
and graphics, fees and expenses of any consultants engaged in connection with
the road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and 50% of the cost of any aircraft chartered in connection with
the road show, 11. the document production charges and expenses associated with
printing this Agreement, the Indenture and the Registration Rights Agreement and
12. all other cost and expenses incident to the performance of the obligations
of the Company and the Guarantors hereunder for which provision is not otherwise
made in this Section.  It is understood, however, that except as provided in
this Section, Section 8, and the last paragraph of Section 10, the Initial
Purchasers will pay all of their costs and expenses, including fees and
disbursements of their counsel, transfer taxes payable on resale of any of the
Securities by them, any advertising expenses connected with any offers they may
make and 50% of the cost of any aircraft chartered in connection with the road
show.
 
(h)      Neither the Company nor any Affiliate of the Company will sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in the Securities Act) which could be integrated with the
sale of the Securities in a manner which would require the registration under
the Securities Act of the Securities.
 
(i)      Not to solicit any offer to buy or offer or sell the Securities by
means of any form of general solicitation or general advertising (as those terms
are used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.
 
(j)      While any of the Securities remain “restricted securities” within the
meaning of the Securities Act, to make available, upon request, to any seller of
such Securities the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Company is then subject to Section 13 or 15(d) of the
Exchange Act.
 
(k)      None of the Company, its Affiliates or any person acting on its or
their behalf (other than the Initial Purchasers) will engage in any directed
selling efforts (as that term is defined in Regulation S) with respect to the
Securities, and the Company and its Affiliates and each person acting on its or
their behalf (other than the Initial Purchasers) will comply with the offering
restrictions requirement of Regulation S.
 
 
15

--------------------------------------------------------------------------------

 
(l)      During the period of one year after the Closing Date, the Company will
not, and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act), to resell any of the Securities which constitute “restricted
securities” under Rule 144 except pursuant to an effective registration
statement; provided that any Securities held by any affiliate of the Company
that would constitute “restricted securities” under Rule 144 may be resold if
the purchaser thereof agrees (and subsequent purchasers agree) to continue to
hold such Securities pursuant to a certificated security with a separate CUSIP
number from that of any Securities held pursuant to a global security under the
Indenture until such Securities are exchanged for Exchange Notes in the Exchange
Offer, are sold pursuant to an effective registration statement or may be sold
pursuant to Rule 144 under the Securities Act.
 
(m)     Not to take any action prohibited by Regulation M under the Exchange Act
in connection with the distribution of the Securities contemplated hereby.
 
(n)      To take all action required to be taken for the Securities to be
eligible for clearance and settlement through DTC.
 
(o)      To comply with all the terms and conditions of the Registration Rights
Agreement.
 
(p)      To deliver to the Initial Purchasers on and as of the date hereof and
the Closing Date satisfactory evidence of the good standing of the Company and
the Guarantors in their respective jurisdictions of organization and the good
standing of the Company and the Guarantors in such other jurisdictions as the
Initial Purchasers may reasonably request, in each case in writing or any
standard form of telecommunication, from the appropriate governmental
authorities of such jurisdictions.
 
(q)      To use their reasonable best efforts to obtain regulatory registration
from the PAPUC with respect to the Guarantees by the Specified Guarantors as
soon as practicable after the date hereof.
 
The Company also agrees that, without the prior written consent of the
Representative it will not, during the period beginning on the date hereof and
continuing to and including the date that is 90 days after the date hereof,
offer, sell, contract to sell or otherwise dispose of any debt securities of the
Company or warrants to purchase debt securities of the Company substantially
similar to the Securities (other than the sale of the Securities under this
Agreement).
 
7.      Offering of Securities; Restrictions on Transfer.  13. Each Initial
Purchaser, severally and not jointly, represents and warrants that such Initial
Purchaser is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”).  Each Initial Purchaser, severally and not jointly,
agrees with the Company that (i) it will not solicit offers for, or offer or
sell, such Securities by any form of general solicitation or general advertising
(as those terms are used in Regulation D under the Securities Act) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act and (ii) it will solicit offers for such Securities only from,
and will offer such Securities only to, persons that it reasonably believes to
be (A) in the case of offers inside the United States, QIBs or (B) in the case
of offers outside the United States, to persons other than U.S. persons
(“foreign purchasers,” which term shall include dealers or other professional
fiduciaries in the United States acting on a discretionary basis for foreign
beneficial owners (other than an estate or trust)) in reliance upon Regulation S
under the Securities Act that, in each case, in purchasing such Securities are
deemed to have represented and agreed as provided in the Time of Sale Memorandum
and the Final Memorandum under the caption “Notice to Investors.”
 
 
16

--------------------------------------------------------------------------------

 
(b)      Each Initial Purchaser, severally and not jointly, represents,
warrants, and agrees with respect to offers and sales of Securities that:
 
(i)      such Initial Purchaser understands that no action has been or will be
taken in any jurisdiction by the Company or any Guarantor that would permit a
public offering of the Securities, or possession or distribution of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
other offering or publicity material relating to the Securities, in any country
or jurisdiction where action for that purpose is required;
 
(ii)      such Initial Purchaser will comply with all applicable laws and
regulations in each jurisdiction in which it acquires, offers, sells or delivers
Securities or has in its possession or distributes the Preliminary Memorandum,
the Time of Sale Memorandum, the Final Memorandum or any such other material, in
all cases at its own expense;
 
(iii)     the Securities have not been registered under the Securities Act and
may not be sold within the United States or to, or for the account or benefit
of, U.S. persons except in accordance with Rule 144A or Regulation S under the
Securities Act or pursuant to another exemption from the registration
requirements of the Securities Act;
 
(iv)     such Initial Purchaser has offered the Securities and will offer and
sell the Securities 14. as part of its distribution at any time and 15.
otherwise until 40 days after the later of the commencement of the offering and
the Closing Date, only in accordance with Rule 903 of Regulation S or as
otherwise permitted in Section 7(a); accordingly, neither such Initial
Purchaser, its Affiliates nor any persons acting on its or their behalf have
engaged or will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities, and any such Initial Purchaser,
its Affiliates and any such persons have complied and will comply with the
offering restrictions requirement of Regulation S;
 
(v)      such Initial Purchaser, in relation to each Member State of the
European Economic Area has represented and agreed that with effect from and
including the date on which the Prospectus Directive is implemented in that
Member State it has not made and will not make an offer of Securities to the
public in that Member State, other than:
 
(A)     to any legal entity which is a qualified investor as defined in the
Prospectus Directive;
 
(B)      to fewer 150 natural or legal persons (other than qualified investors
as defined in the Prospectus Directive), as permitted under the Prospectus
Directive, subject to obtaining the prior consent of the Representative on
behalf of the Initial Purchasers for any such offer; or
 
(C)      in any other circumstances falling within Article 3 of the Prospectus
Directive, provided that no such offer of Securities shall require the Company
or any Initial Purchaser to publish a prospectus pursuant to Article 3 of the
Prospectus Directive.
 
 
17

--------------------------------------------------------------------------------

 
For the purposes of the above, the expression an “offer of Securities to the
public” in relation to any Securities in any Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe the Securities, as the same may be varied in
that Member State by any measure implementing the Prospectus Directive in that
Member State and the expression “Prospectus Directive” means Directive
2003/71/EC (and amendments thereto) and includes any relevant implementing
measure in that Member State;
 
(vi)     such Initial Purchaser has represented and agreed that it has only
communicated or caused to be communicated and will only communicate or cause to
be communicated an invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the Financial Services and Markets Act
2000) received by it in connection with the issue or sale of the Securities in
circumstances in which Section 21(1) of such Act does not apply to us and it has
complied and will comply with all applicable provisions of such Act with respect
to anything done by it in relation to any Securities in, from or otherwise
involving the United Kingdom;
 
(vii)     the Initial Purchaser agrees that, at or prior to confirmation of
sales of the Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:
 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act.  Terms used above have the meaning given to them by
Regulation S.”
 
(viii)     such Initial Purchaser agrees that it and each of its Affiliates has
not entered and will not enter into any contractual arrangement with respect to
the distribution of the Securities, except as contemplated by this Agreement,
without the prior written consent of the Company and the Guarantors; and
 
(ix)      such Initial Purchaser agrees, with respect to resales made in
reliance on Rule 144A of any of the Securities, to deliver either with the
confirmation of such resale or otherwise prior to settlement of such resale a
notice to the effect that the resale of such Securities has been made in
reliance upon the exemption from the registration requirements of the Securities
Act provided by Rule 144A.
 
Terms used in this Section 7(b) have the meanings given to them by Regulation S.
 
(c)      The Company agrees that the Initial Purchasers may provide copies of
the Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum
and any other agreements or documents relating thereto, including without
limitation, the Indenture and the Registration Rights Agreement, to Xtract
Research LLC (“Xtract”), following completion of the offering, for inclusion in
an online research service sponsored by Xtract, access to which shall be
restricted by Xtract to QIBs.
 
 
18

--------------------------------------------------------------------------------

 
8.      Indemnity and Contribution.  16. Each of the Company and the Guarantors,
jointly and severally, agree to indemnify and hold harmless each Initial
Purchaser, its directors and officers and each person, if any, who controls any
Initial Purchaser within the meaning of either Section 15 of the Securities Act
or Section 20 of the Exchange Act, and each Affiliate of each Initial Purchaser
from and against any and all losses, claims, damages and liabilities (including,
without limitation, any legal or other expenses reasonably incurred in
connection with defending or investigating any such action or claim) caused by
any untrue statement or alleged untrue statement of a material fact contained or
incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum, any Additional Written Offering Communication prepared by or on
behalf of, used by, or referred to by the Company or any Guarantor, or the Final
Memorandum or any amendment or supplement thereto, or caused by any omission or
alleged omission to state therein a material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading, except insofar as such losses, claims, damages or liabilities
are caused by any such untrue statement or omission or alleged untrue statement
or omission based upon information relating to any Initial Purchaser furnished
to the Company in writing by the Representative expressly for use therein.
 
(b)      Each Initial Purchaser agrees, severally and not jointly, to indemnify
and hold harmless the Company, each Guarantor, their respective directors,
officers and each person, if any, who controls the Company or such Guarantor
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the foregoing indemnity from the Company
and the Guarantors to such Initial Purchaser, but only with reference to
information relating to the Initial Purchasers furnished to the Company in
writing by the Representative expressly for use in the Preliminary Memorandum,
the Time of Sale Memorandum, any Additional Written Offering Communication
prepared by or on behalf of, used by or referred to by the Company or any
Guarantor, or the Final Memorandum or any amendment or supplement thereto.  The
Company and the Guarantors hereby acknowledge and agree that the only
information that the Initial Purchasers have furnished to the Company in writing
expressly for use in the Preliminary Memorandum, the Time of Sale Memorandum,
any Additional Written Offering Communication prepared by or on behalf of, used
by or referred to by the Company, or the Final Memorandum or any amendment or
supplement are the statements set forth in the fourth paragraph and the third
sentence in the seventh paragraph under the caption “Plan of Distribution.”
 
(c)      In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless 17. the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or 18. the
indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party, 19. the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the indemnified
party, or 20. the named parties to any such proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.  It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such
 
 
19

--------------------------------------------------------------------------------

 
fees and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by Morgan Stanley & Co. LLC, in the case of parties
indemnified pursuant to Section 8(a), and by the Issuer, in the case of parties
indemnified pursuant to Section 8(b). The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party from and
against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement.  No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (x) includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
 
(d)      To the extent the indemnification provided for in Section 8(a) or 8(b)
is unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities 21. in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Initial Purchasers on the other hand from the
offering of the Securities or 22. if the allocation provided by clause 8(d)(i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause 8(d)(i) above
but also the relative fault of the Company and the Guarantors on the one hand
and of the Initial Purchasers on the other hand in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other hand in connection with the offering of the
Securities shall be deemed to be in the same respective proportions as the net
proceeds from the offering of the Securities (before deducting expenses)
received by the Company and the Guarantors and the total discounts and
commissions received by the Initial Purchasers bears to the aggregate offering
price of the Securities.  The relative fault of the Company and the Guarantors
on the one hand and of the Initial Purchasers on the other hand shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company and the
Guarantors or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amount of Securities they have purchased hereunder as set
forth opposite their names in Schedule I hereto, and not joint.
 
(e)      The Company, the Guarantors and the Initial Purchasers agree that it
would not be just or equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in
Section 8(d).  The amount paid or payable by an indemnified party as a result of
the losses, claims, damages and liabilities referred to in Section 8(d) shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 8, no Initial Purchaser shall be required to make
contributions hereunder that in the aggregate exceed the total discounts,
commissions and other compensation received by such Initial Purchaser under this
Agreement, less the aggregate amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 8 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.
 
 
20

--------------------------------------------------------------------------------

 
(f)      The indemnity and contribution provisions contained in this Section 8
and the representations, warranties and other statements of the Company and the
Guarantors contained in this Agreement shall remain operative and in full force
and effect regardless of 23. any termination of this Agreement, 24. any
investigation made by or on behalf of any Initial Purchaser, any person
controlling the Initial Purchasers or any affiliate of any Initial Purchaser or
by or on behalf of the Company, the Guarantors, their respective officers or
directors or any person controlling the Company or any Guarantor and 25.
acceptance of and payment for any of the Securities.
 
9.      Termination.  The Representative may terminate this Agreement by notice
given by it to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange, the NASDAQ Global Market, the Chicago Board of Options
Exchange, the Chicago Mercantile Exchange or the Chicago Board of Trade, (ii)
trading of any securities of the Company shall have been suspended on any
exchange or in any over-the-counter market, (iii) a material disruption in
securities settlement, payment or clearance services in the United States shall
have occurred, (iv) any moratorium on commercial banking activities shall have
been declared by Federal or New York State authorities or (v) there shall have
occurred any outbreak or escalation of hostilities, or any change in financial
markets, currency exchange rates or controls or any calamity or crisis that, in
your judgment, is material and adverse and which, singly or together with any
other event specified in this clause (v), makes it, in the judgment of the
Representative, impracticable or inadvisable to proceed with the offer, sale or
delivery of the Securities on the terms and in the manner contemplated in the
Time of Sale Memorandum or the Final Memorandum.
 
10.      Effectiveness; Defaulting Initial Purchasers.  This Agreement shall
become effective upon the execution and delivery hereof by the parties hereto.
 
If, on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase is not more than one tenth of the aggregate principal amount of
Securities to be purchased on such date, the other Initial Purchasers shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule I bears to the aggregate
principal amount of Securities set forth opposite the names of all such non
defaulting Initial Purchasers, or in such other proportions as may be specified
by the Representative with the consent of the non-defaulting Initial Purchasers,
to purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on the Closing Date;
provided that in no event shall the principal amount of Securities that any
Initial Purchaser has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 10 by an amount in excess of one ninth of such
principal amount of Securities without the written consent of such Initial
Purchaser.  If, on the Closing Date any Initial Purchaser or Initial Purchasers
shall fail or refuse to purchase Securities which it or they have agreed to
purchase hereunder on such date and the aggregate principal amount of Securities
with respect
 
 
21

--------------------------------------------------------------------------------

 
to which such default occurs is more than one tenth of the aggregate principal
amount of Securities to be purchased on the Closing Date, and arrangements
satisfactory to the non-defaulting Initial Purchasers and the Company for the
purchase of such Securities are not made within 36 hours after such default,
this Agreement shall terminate without liability on the part of any
non-defaulting Initial Purchaser or of the Company or any Guarantor except that
the provisions of Sections 6(g), 8 and 11 hereof shall at all times be effective
and shall survive such termination.  In any such case either the Representative
or the Company shall have the right to postpone the Closing Date, but in no
event for longer than seven days, in order that the required changes, if any, in
the Time of Sale Memorandum, the Final Memorandum or in any other documents or
arrangements may be effected.  As used in this Agreement, the term “Initial
Purchaser” shall be deemed to include any person substituted for a defaulting
Initial Purchaser under this Section 10.  Any action taken under this
paragraph shall not relieve any defaulting Initial Purchaser from liability in
respect of any default of such Initial Purchaser under this Agreement.
 
If this Agreement shall be terminated by the Initial Purchasers because of any
failure or refusal on the part of the Company or any Guarantor to comply with
the terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company or any Guarantor shall be unable to perform its obligations
under this Agreement, the Company will reimburse the Initial Purchasers,
severally, upon demand for all out-of-pocket expenses (including the fees and
disbursements of their counsel) reasonably incurred by such Initial Purchaser in
connection with this Agreement or the offering contemplated hereunder.
 
11.      Entire Agreement.  26. This Agreement, together with any
contemporaneous written agreements and any prior written agreements (to the
extent not superseded by this Agreement) that relate to the offering of the
Securities, represents the entire agreement among the Company, the Guarantors
and the Initial Purchasers with respect to the preparation of the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum, the conduct of
the offering, and the purchase and sale of the Securities.
 
(b)      This Agreement supersedes all prior agreements and understandings
(whether written or oral) among the Company, the Guarantors and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.
 
(c)      The Company and each Guarantor acknowledges that in connection with the
offering of the Securities: 27. the Initial Purchasers have acted at arms
length, are not agents of, and owe no fiduciary duties to, the Company, the
Guarantors or any other person, 28. the Initial Purchasers owe the Company and
the Guarantors only those duties and obligations set forth in this Agreement and
prior written agreements (to the extent not superseded by this Agreement) if
any, 29. the Initial Purchasers may have interests that differ from those of the
Company and the Guarantors and 30. the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.  The Company and each Guarantor waives to the full extent permitted
by applicable law any claims they may have against the Initial Purchasers
arising from an alleged breach of fiduciary duty in connection with the offering
of the Securities.
 
12.      Counterparts.  This Agreement may be signed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or other
electronic transmission (i.e., a “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart thereof.
 
 
22

--------------------------------------------------------------------------------

 
13.      Authority of the Representative.  Any action by the Initial Purchasers
hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.
 
14.      Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
 
Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York or the courts of the State of New York in each case
located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions, or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court.  The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.
 
15.      Headings.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.
 
16.      Notices.  All communications hereunder shall be in writing and
effective only upon receipt and if to the Initial Purchasers shall be delivered,
mailed or sent to you in care of Morgan Stanley & Co. LLC, at 1585 Broadway, New
York, New York 10036, Attention: High Yield Syndicate Desk, with a copy to the
Legal Department and with a copy to Shearman & Sterling LLP, 599 Lexington
Avenue, New York, New York 10022, Attention: Jason Lehner (Fax: (646) 848-7974);
and if to the Company or any Guarantor, shall be delivered, mailed or sent to
Consolidated Communications, Inc., 121 South 17th Street, Mattoon, Illinois
61938, Attention: Steven L. Childers, with a copy to Schiff Hardin LLP, 233
South Wacker Drive, Suite 6600, Chicago, Illinois 60606, Attention: Alexander
Young (Fax: (312) 258-5600).
 


 
[Signature Pages Follow]
 
 
23

--------------------------------------------------------------------------------

 
 

   
Very truly yours,
                     
CONSOLIDATED COMMUNICATIONS, INC.
           
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
CONSOLIDATED COMMUNICATIONS SERVICES COMPANY
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
CONSOLIDATED COMMUNICATIONS OF FORT BEND COMPANY
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
 

 
 
[Signature Page to Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 

   
CONSOLIDATED COMMUNICATIONS OF TEXAS COMPANY
           
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
CONSOLIDATED COMMUNICATIONS OF PENNSYLVANIA COMPANY, LLC
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
SUREWEST TELEPHONE
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
SUREWEST TELEVIDEO
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
SUREWEST FIBER VENTURES, LLC
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
SUREWEST KANSAS, INC.
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
 

 
 
 
 
[Signature Page to Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

   
ENVENTIS CORPORATION
           
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
CABLE NETWORK, INC.
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
CRYSTAL COMMUNICATIONS, INC.
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
ENVENTIS TELECOM, INC.
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
HEARTLAND TELECOMMUNICATIONS COMPANY OF IOWA
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
MANKATO CITIZENS TELEPHONE COMPANY
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
 

 
 
[Signature Page to Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

   
MID-COMMUNICATIONS, INC.
           
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
NATIONAL INDEPENDENT BILLING, INC.
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
IDEAONE TELECOM, INC.
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
                             
ENTERPRISE INTEGRATION SERVICES, INC.
               
By:
/s/ Steven L. Childers
       
Name:
Steven L. Childers
       
Title:
Chief Financial Officer
 

 
 
 
 
 
 
 
 
[Signature Page to Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Accepted as of the date hereof
             
MORGAN STANLEY & CO. LLC
             
Acting on behalf of itself and as the Representative of the several Initial
Purchasers named in Schedule I hereto
              By:
Morgan Stanley & Co. LLC
                         
By:
         
Name:
         
Title:
                       

 
 
 
[Signature Page to Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I

 
Initial Purchaser
 
Principal Amount of
Securities to be Purchased
 
Morgan Stanley & Co. LLC
  $ 165,000,000  
Wells Fargo Securities, LLC
    105,000,000  
Mizuho Securities USA Inc.
    30,000,000  
Total
  $ 300,000,000  


 

 

 


 
I-1

--------------------------------------------------------------------------------

 
SCHEDULE II


Subsidiary Guarantors
 
Consolidated Communications Enterprise Services, Inc.
Consolidated Communications Services Company
Consolidated Communications of Fort Bend Company
Consolidated Communications of Texas Company
Consolidated Communications of Pennsylvania Company, LLC
SureWest Telephone
SureWest Televideo
SureWest Fiber Ventures, LLC
SureWest Kansas, Inc.
Cable Network, Inc.
Crystal Communications, Inc.
Enterprise Integration Services, Inc.
Enventis Corporation
Enventis Telecom, Inc.
Heartland Telecommunications Company of Iowa
IdeaOne Telecom, Inc.
Mankato Citizens Telephone Company
Mid-Communications, Inc.
National Independent Billing, Inc.
 

 
 
II-1

--------------------------------------------------------------------------------

 
SCHEDULE III
 
Time of Sale Memorandum
 
 
1.
Preliminary Memorandum issued June 3, 2015

 
 
2.
Pricing Supplement dated June 3, 2015 as set forth in Schedule IV

 
 
3.
Any other written offering communication used in connection with the offering
and set forth in Schedule V

 
 
 
 
III-1

--------------------------------------------------------------------------------

 
SCHEDULE IV
 
PRICING SUPPLEMENT
Issued June 3, 2015
STRICTLY CONFIDENTIAL

Consolidated Communications, Inc.


$300,000,000 6.50% SENIOR NOTES DUE 2022
_________________________
 
Pricing Supplement dated June 3, 2015 to the Preliminary Offering Memorandum
dated June 3, 2015 of Consolidated Communications, Inc. (the “Preliminary
Offering Memorandum”).
 
This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum.  The information in this Pricing Supplement
supplements the Preliminary Offering Memorandum and supersedes the information
in the Preliminary Offering Memorandum to the extent inconsistent with the
information in the Preliminary Offering Memorandum.
 
Unless otherwise indicated, terms used but not defined herein have the meanings
assigned to such terms in the Preliminary Offering Memorandum.
 
Issuer:
Consolidated Communications, Inc. (the “Issuer”), a wholly-owned subsidiary of
Consolidated Communications Holdings, Inc. (the “Parent”)
 
Notes Offered:
Senior Notes due 2022 (the “Notes”)
 
Maturity:
October 1, 2022
 
Coupon:
6.50%
 
Issue Price:
98.26% per Note, plus accrued interest from April 1, 2015
 
Yield to Maturity:
6.804%
 
Principal Amount:
$300,000,000
 
Gross Proceeds:
$294,780,000 excluding accrued interest
 
Interest Payment Dates:
April 1 and October 1
 
First Interest Payment Date:
October 1, 2015
 
Make-Whole Redemption:
Before October 1, 2017 at 100% plus the Applicable Premium and accrued and
unpaid interest, and Additional Interest, if any.
 
Optional
Redemption:
At any time on or after October 1, 2017, the Issuer may redeem all or a part of
the Notes, at the redemption prices (expressed as percentages of principal
amount) set forth below plus accrued and unpaid interest and Additional
Interest, if any, thereon, to the applicable redemption date, subject to the
rights of Holders of Notes on the relevant record date to receive interest due
on the relevant interest payment date, if redeemed during the 12-month period
beginning on October 1 of the years indicated below:

 

 
IV-1

--------------------------------------------------------------------------------

 
 

  Year Redemption Price   2017
104.875%
 
2018
103.250%
  2019
101.625%
  2020 and thereafter 
100.000%
        At any time prior to October 1, 2017, the Issuer may redeem up to 35% of
the aggregate principal amount of Notes issued (including any Additional Notes)
at a redemption price equal to 106.50% of the principal amount thereof, plus
accrued and unpaid interest and Additional Interest, if any, thereon to the
redemption date, using the net proceeds of certain equity offerings.      
Distribution:
144A/Regulation S with contingent Registration Rights
      Ratings:
B3 / B- (Moody’s/S&P)1
       
Joint-Lead and Bookrunning Managers:
Morgan Stanley & Co. LLC
Wells Fargo Securities, LLC
       
Co-Manager:
Mizuho Securities USA Inc.
       
Trade Date:
June 3, 2015
       
Settlement Date:
June 8, 2015 (T+3)
       
CUSIP:
144A: 20903X AD5
Regulation S: U2089P AC5
       
ISIN:
144A: US20903XAD57
Regulation S: USU2089PAC50
       

This communication is for informational purposes only and does not constitute an
offer to sell, or a solicitation of an offer to buy any security.  No offer to
buy securities described herein can be accepted, and no part of the purchase
price thereof can be received, unless the person making such investment decision
has received and reviewed the information contained or incorporated by reference
in the relevant prospectus or offering memorandum in making their investment
decisions.  This communication is not intended to be a confirmation as required
under Rule 10b-10 of the Securities Exchange Act of 1934.  A formal confirmation
will be delivered to you separately.  This notice shall not constitute an offer
to sell or a solicitation of an offer to buy, nor shall there be any sale of the
Notes in any state or jurisdiction in which such offer, solicitation or sale
would be unlawful.  The Notes will be offered and sold to qualified
institutional buyers in the United States in reliance on Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”), and to persons in
offshore transactions in reliance on Regulation S under the Act. The Notes have
not been registered under the Securities Act or any state securities laws, and
may not be offered or sold in the United States or to, or for the account or
benefit of, U.S. persons absent registration or an applicable exemption from the
registration requirement.
_______________________
1   Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time and each
rating should be evaluated independently of any other rating.
 
 
IV-2

--------------------------------------------------------------------------------

 
ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED.  SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.
 
 
 
 
IV-3

--------------------------------------------------------------------------------

 
SCHEDULE V
 
 
None.
 
 
 
 

 
 
V-1

--------------------------------------------------------------------------------

 
EXHIBIT A
 
OPINION OF COUNSEL FOR THE COMPANY AND THE GUARANTORS
 
The opinion of the counsel for the Company and the Guarantors, to be delivered
pursuant to Section 5(c) of the Purchase Agreement shall be to the effect that:
 
1.           The Company is a corporation validly existing and in good standing
under the laws of the State of Illinois.
 
2.           Parent is a corporation validly existing and in good standing under
the laws of the State of Delaware.
 
3.           Each of the Delaware Subsidiaries is a corporation or limited
liability company, as the case may be, validly existing and in good standing
under the laws of the State of Delaware.
 
4.           Each of the California Subsidiaries is a corporation or limited
liability company, as the case may be, validly existing and in good standing
under the laws of the State of California.
 
5.           Parent, the Company, each Delaware Subsidiary and each California
Subsidiary has corporate or limited liability company power and authority, as
applicable, to own, lease and operate its properties and to conduct its
business, in each case, as described in the Preliminary Memorandum and the Final
Memorandum and to enter into and perform its obligations under the Purchase
Agreement.
 
6.           The Purchase Agreement has been duly authorized, executed and
delivered by Parent, the Company, each Delaware Subsidiary and each California
Subsidiary.
 
7.           The Existing Indenture has been duly authorized, executed and
delivered by Parent, the Company, each Delaware Subsidiary and each California
Subsidiary and the Existing Indenture constitutes a legal, valid and binding
obligation of Parent, the Company and each Subsidiary, enforceable against
Parent, the Company and each Subsidiary in accordance with its terms.
 
8.           The Third Supplemental Indenture has been duly authorized, executed
and delivered by Parent, the Company, each Delaware Subsidiary and each
California Subsidiary and constitutes a legal, valid and binding obligation of
Parent, the Company and each Subsidiary, enforceable against Parent, the Company
and each Subsidiary in accordance with its terms.
 
9.           The Registration Rights Agreement has been duly authorized,
executed and delivered by Parent, the Company, each Delaware Subsidiary and each
California Subsidiary and the Registration Rights Agreement constitutes a legal,
valid and binding obligation of Parent, the Company, each Delaware Subsidiary
and each California Subsidiary enforceable against Parent, the Company, each
Delaware Subsidiary and each California Subsidiary in accordance with its terms.
 
10.           The Notes are in the form contemplated by the Indenture, have been
duly authorized by the Company, have been duly executed by the Company and, when
authenticated by the Trustee in the manner provided in the Indenture and
delivered against payment of the purchase price therefor, will constitute valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, and will be entitled to the benefits of the
Indenture and the Registration Rights Agreement.
 
 
A-1

--------------------------------------------------------------------------------

 
11.           The Exchange Notes have been duly authorized by the Company and
when the Exchange Notes are executed by the Company and are authenticated by the
Trustee in the manner provided in the Indenture, and the Exchange Notes are
delivered pursuant to the Exchange Offer, the Exchange Notes will constitute
legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their terms.
 
12.           The Guarantees have been duly authorized by the Parent, each
Delaware Subsidiary and each California Subsidiary and constitute legal, valid
and binding obligations of the Parent and each Subsidiary, enforceable against
Parent and each Subsidiary in accordance with their terms, subject, in the case
of the Guarantees of the Specified Guarantors, to receipt of an order of the
PAPUC registering such Guarantees.
 
13.           The Notes, the Indenture and the Registration Rights Agreement
conform in all material respects to the descriptions thereof contained in the
Preliminary Memorandum and the Final Memorandum.
 
14.           The information in the Time of Sale Memorandum and in the Final
Memorandum under the captions “Description of Other Indebtedness,” “Description
of the Notes”, “Exchange Offer and Registration Rights Agreement,” “Notice to
Investors” and “Certain United States Federal Income and Estate Tax
Considerations,” to the extent that it constitutes matters of law, summaries of
legal matters, the Company’s charter and bylaws, or legal conclusions, has been
reviewed by us and is correct in all material respects.
 
15.           Neither the execution and delivery by the Company, Parent, the
Delaware Subsidiaries or the California Subsidiary of any of the Transaction
Documents nor the performance by any of the Company, Parent, the Delaware
Subsidiaries or the California Subsidiaries of its obligations under the
Transaction Documents requires any consent or approval from or filing with any
governmental authority of the State of Illinois, the State of California, the
State of New York or the United States of America under any Applicable Law
(other than such as may be required under the applicable securities laws of the
various jurisdictions in which the Notes will be offered or sold, as to which we
need express no opinion, and other than those filings and other actions as may
be required pursuant to the Securities Act and the rules and regulations
thereunder with respect to the Company’s, Parent’s and the Subsidiaries’
obligations under the Registration Rights Agreement, including, without
limitation, the filing of a registration statement with the Securities and
Exchange Commission, the Commission’s declaration of effectiveness of such
registration statement and the qualification of the Indenture under the Trust
Indenture Act of 1939, as amended).
 
16.           It is not necessary in connection with the offer, sale and
delivery of the Securities to the Initial Purchaser or in connection with the
initial resale of such Securities by the Initial Purchaser in accordance with
Section 7 of the Purchase Agreement, the Preliminary Memorandum and the Final
Memorandum to register the Securities under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.
 
17.           The execution and delivery by the Company, Parent, each of the
Delaware Subsidiaries and each of the California Subsidiaries of each of the
Transaction Documents to which each company is a party does not, and the
performance by each of the Company, Parent, each of the Delaware Subsidiaries
and each of the California Subsidiaries of its respective obligations under such
Transaction Documents will not violate the certificate or articles of
incorporation, by-laws or limited liability company agreement of such
party.  The execution and delivery by the Company, Parent, each of the Delaware
Subsidiaries and each of the California Subsidiaries of each of the Transaction
Documents to which each company is a party does not, and the performance by each
of the Company, Parent and each of the Subsidiaries of its respective
obligations under such Transaction Documents will not (ii) violate any
Applicable Law applicable to such party, (iii) violate any judgment, injunction,
order or decree to which the Company, Parent or the Subsidiaries is subject that
is listed on the Officer’s Certificates of the Company and Parent attached to
this opinion letter, or (iv) breach or result in a default under any indenture,
mortgage, instrument or agreement that is listed on the Officer’s Certificates
attached to this opinion letter.
 
 
A-2

--------------------------------------------------------------------------------

 
18.           None of the Company, Parent or the Subsidiaries is required, nor
upon the issuance and sale of the Securities as herein contemplated and the
application of the net proceeds therefrom as described in the Time of Sale
Memorandum and the Final Memorandum will be required, to register as an
“investment company” under the Investment Company Act.
 
In addition, such counsel shall state that they have participated in conferences
with officers and representatives of the Company, Parent and the Subsidiaries,
representatives of the independent accountants of those companies and the
Initial Purchasers and its representatives at which the contents of the
Preliminary Memorandum and the Final Memorandum were discussed and, although
such counsel not passing upon, and does not assume any responsibility for, the
accuracy, completeness or fairness of the statements contained or incorporated
by reference in the Preliminary Memorandum and the Final Memorandum and has made
no independent check or verification thereof (except to the extent expressly
addressed in paragraphs 12 and 13 above), on the basis of the foregoing, nothing
has come to such counsel’s attention that would lead them to believe that (1) as
of the Time of Sale, the Time of Sale Memorandum (except for the financial
statements and schedules and other financial data included therein or omitted
therefrom, as to which such counsel need make no statement) included any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of circumstances under which
they were made, not misleading or (2) the Final Memorandum (except for financial
statements and schedules and other financial data included therein or omitted
therefrom as to which such counsel need make no statement), at the time the
Final Memorandum was issued or at the Closing Date, included or includes an
untrue statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
 
A-3

--------------------------------------------------------------------------------

 
EXHIBIT B
 
OPINION OF REGULATORY COUNSEL FOR THE COMPANY AND CERTAIN GUARANTORS
 
The opinion of special regulatory counsel for the Company and the Guarantors, to
be delivered pursuant to Section 5(d)5(c) of the Purchase Agreement shall be to
the effect that:
 
 
(1)
Subject to receipt of the consents, approvals, authorizations, orders,
qualifications  or waivers and filing of notices set forth in Schedule 2 to such
opinion, the execution and delivery by the Company and each Guarantor of the
Transaction Documents, as applicable, and the performance by the Company and
each Guarantor of its respective obligations, as applicable, under the
Transaction Documents, the issuance and delivery of the Securities and the
Exchange Securities and the consummation of the transactions contemplated
thereby and by the Time of Sale Memorandum and the Final Memorandum will not
contravene any provision of the Telecommunications Laws.

 
 
(2)
Except for the consents, approvals, authorizations, orders, qualifications  or
waivers and filing of notices set forth in Schedule 2 to such opinion, no
consent, approval, authorization, or order of, or qualification with or notice
to, the Regulatory Agencies is required under the Telecommunications Laws for
the performance by the Company and the Guarantors of their obligations under the
Transaction Documents, or the issuance and delivery of the Securities and the
Exchange Securities and the consummation of the transactions contemplated
thereby and by the Time of Sale Memorandum and the Final Memorandum.

 
 
(3)
The statements related to Federal Communications Laws in each of the Time of
Sale Memorandum and the Final Memorandum under the captions “Risks Related to
the Regulation of Our Business—We are subject to a complex and uncertain
regulatory environment, and we face compliance costs and restrictions greater
than those of many of our competitors,” “Risks Related to the Regulation of Our
Business—We receive support from various funds established under federal and
state law and the continued receipt of that support is not assured,” and the
statements related to Federal Communications in each of the Time of Sale
Memorandum and the Final Memorandum incorporated by reference to (a) Parent’s
Annual Report on Form 10-K for the year ended December 31, 2014, under the
caption “Business—Regulatory Environment” and (b) Parents’ Quarterly Report on
Form 10-Q for the quarter ended March 31, 2015, under the caption “Management’s
Discussion and Analysis of Financial Condition and Results of
Operations—Regulatory Matters,” in each case and, with respect to the captions
referenced in clauses (a) and (b), such captions as modified by the risk factors
in the Time of Sale Memorandum and Final Memorandum referenced above, insofar as
such statements purport to constitute a summary of the Federal Communications
Laws, fairly summarize the matters of law therein described in all material
respects as of the date thereof.

 
 
B-1

--------------------------------------------------------------------------------

 
EXHIBIT C
 
OPINION OF PENNSYLVANIA REGULATORY COUNSEL FOR THE COMPANY AND CERTAIN
GUARANTORS
 
The opinion of the counsel for Consolidated Communications of Pennsylvania, LLC
and Consolidated Communications Enterprise Services, Inc., to be delivered
pursuant to Section 5(e) of the Purchase Agreement shall be to the effect that:
 
 
(1)
Upon the registration of the Pa. Securities Certificate, the execution and
delivery by Consolidated Communications of Pennsylvania, LLC (“CCPA”) and
Consolidated Communications Enterprise Services, Inc., a Delaware corporation
(“CCES”), as applicable, and the performance by CCPA and CCES of their
respective obligations, as applicable, under the Transaction Documents, the
issuance and delivery of the Securities and the Exchange Securities and the
consummation of the transactions contemplated thereby and by the Time of Sale
Memorandum and the Final Memorandum will not contravene the Pennsylvania Public
Utility Code (“PA Code”).



 
(2)
No consent, approval, authorization or order of, or qualification under, the PA
Code, is required for the performance by the Company and the Guarantors of their
obligations under the Transaction Documents or the issuance and delivery of the
Securities and the Exchange Securities and the consummation of the transactions
contemplated hereby and thereby and by the Time of Sale Memorandum and the Final
Memorandum, except (x) that the Guarantees provided by the Specified Guarantors
are required to be registered by the Pennsylvania Public Utility Commission and
(y) such as may be required by the securities or Blue Sky or other laws of
Pennsylvania in connection with the offer and sale of the Securities and by
state securities and other laws with respect to the obligations under the
Registration Rights Agreement, with regard to which we provide no opinion.



 
(3)
The statements in each of the Time of Sale Memorandum and the Final Memorandum
under the caption “Risks Related to the Regulation of Our Business—We receive
support from various funds established under federal and state law and the
continued receipt of that support is not assured” and the statements in each of
the Time of Sale Memorandum and the Final Memorandum incorporated by reference
to (a) Parent’s Annual Report on Form 10-K for the year ended December 31, 2014,
under the caption “Business—Regulatory Environment” and (b) Parent’s Quarterly
Report on Form 10-Q for the quarter ended March 31, 2015, under the caption
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations—Regulatory Matters,” in each case, insofar as such statements relate
to the PA Code and Pennsylvania Public Utility Commission regulatory matters,
fairly present and summarize, in all material respects, the matters referred to
therein.

 
 
C-1

--------------------------------------------------------------------------------

 
EXHIBIT D
 
OPINION OF COUNSEL FOR CERTAIN GUARANTORS
 
The opinion of the counsel for Consolidated Communications of Texas Company,
Consolidated Communications of Fort Bend Company and Consolidated Communications
Services Company (collectively, the “Texas Guarantors”), to be delivered
pursuant to Section 5(f) of the Purchase Agreement shall be to the effect that:
 
 
(1)
Each of the Texas Guarantors has been duly incorporated, is validly existing as
a corporation in good standing under the laws of the state of Texas and has the
corporate power and authority under the laws of the state of Texas to own its
property and to conduct its business as described in the Time of Sale Memorandum
and the Final Memorandum.

 
 
(2)
The Purchase Agreement has been duly authorized, executed and delivered by the
Texas Guarantors.

 
 
(3)
The Existing Indenture has been duly authorized, executed and delivered by the
Texas Guarantors and constitutes a legal, valid and binding obligation of the
Texas Guarantors in accordance with its terms, subject to the Enforcement
Limitations.

 
 
(4)
The Third Supplemental Indenture has been duly authorized, executed and
delivered by the Texas Guarantors, and constitutes a legal, valid and binding
obligation of the Texas Guarantors enforceable in accordance with its terms,
subject to the Enforcement Limitations.

 
 
(5)
The Registration Rights Agreement has been duly authorized, executed and
delivered by the Texas Guarantors/’, and constitutes a legal, valid and binding
obligation of the Texas Guarantors enforceable in accordance with its terms,
subject to the Enforcement Limitations.

 
 
(6)
The execution and delivery by the Texas Guarantors of, and the performance by
each of the Texas Guarantors of its respective obligations, as applicable,
under, the Transaction Documents, the issuance and delivery of the Securities
and the Exchange Securities and the consummation of the transactions
contemplated thereby and by the Time of Sale Memorandum and the Final Memorandum
will not contravene (i) any provision of the laws of Texas applicable to the
Texas Guarantors, (ii) the articles of incorporation or by-laws (or other
organizational documents) of the Texas Guarantors or (iii) any judgment, order
or decree of any governmental body, agency or court of the state of Texas having
jurisdiction over the Texas Guarantors.

 
 
(7)
No consent, approval, authorization or order of, or qualification with, any
governmental body or agency of the state of Texas is required for the
performance by the Texas Guarantors of their obligations under the Transaction
Documents or the issuance and delivery of the Securities and the Exchange
Securities and the consummation of the transactions contemplated hereby and
thereby and by the Time of Sale Memorandum and the Final Memorandum, except such
as may be required by the securities or Blue Sky laws of the state of Texas in
connection with the offer and sale of the Securities and by Federal and state
securities laws with respect to the obligations under the Registration Rights
Agreement.

 
 
D-1

--------------------------------------------------------------------------------

 
 
 
 
(8)
The statements in each of the Time of Sale Memorandum and the Final Memorandum
under the caption “Risk Factors—Risks Related to the Regulation of Our
Business—We receive support from various funds established under federal and
state law and the continued receipt of that support is not assured” and the
statements in each of the Time of Sale Memorandum and the Final Memorandum
incorporated by reference to (a) Parent’s Annual Report on Form 10-K for the
year ended December 31, 2014, under the caption “Business—Regulatory
Environment” and (b) Parent’s Quarterly Report on Form 10-Q for the quarter
ended March 31, 2015, under the caption “Management’s Discussion and Analysis of
Financial Condition and Results of Operations—Regulatory Matters,” in each case,
insofar as such statements constitute matters of Texas law, summaries of legal
matters or legal proceedings to which the laws of the state of Texas apply, or
legal conclusions under the laws of the state of Texas, fairly present and
summarize, in all material respects, the matters referred to therein.

 
 
D-2

--------------------------------------------------------------------------------

 
EXHIBIT E
 
OPINION OF CALIFORNIA REGULATORY COUNSEL FOR THE COMPANY AND CERTAIN GUARANTORS
 
The opinion of the counsel for the Company and the Guarantors, to be delivered
pursuant to Section 5(g) of the Purchase Agreement shall be to the effect that:
 
 
(1)
Neither the execution, delivery, nor performance of the Transaction Documents by
the California Guarantors in accordance with their terms, nor the transactions
contemplated thereby does or will constitute a violation of or conflict with
California Communications Laws.

 
 
(2)
No approval, consent, order, permission, authorization, license of or
registration with, or notice to or taking of any action by the CPUC is necessary
in connection with (i) the execution, delivery, or performance of the
Transaction Documents or (ii) the compliance with the terms and conditions of
the Transaction Documents.

 
 
(3)
The statements in each of the Time of Sale Memorandum and the Final Memorandum
related to California Communications Laws incorporated by reference to (a)
Parent’s Annual Report on Form 10-K for the year ended December 31, 2014, under
the caption “Business—Regulatory Environment” and (b) Parent’s Quarterly Report
on Form 10-Q for the quarter ended March 31, 2015, under the caption
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations—Regulatory Matters,” in each case, insofar as such statements purport
to constitute a summary of the California Communications Laws, fairly summarize
the matters specifically described therein and are accurate in all material
respects.

 


 


 
 
E-1

--------------------------------------------------------------------------------